Title: To George Washington from Colonel Theodorick Bland, 25 July 1777
From: Bland, Theodorick
To: Washington, George



Sr
Bound Brook [N.J.] July 25th 1777

In persuance of the orders I received to obtain all the Intelligence in my power of any movement of the Enemy, immediately on the Return of my Regt to their former station at this place I detached a Party under the Comd of Leiutt Lewis to S: Amboy, & another of Leiutt Lindsay to N. or Perth Amboy, Elizth Town & Newark with orders to Patroll the adjacent Country, & coast, and Pick up all the Intelligence and watch every manœuvre of their fleet. In consequence of the above Orders I this morning recd the Enclosed letter from Leiutt Lewis, dated yesterday. The Main Body of the fleet I understand by the Express saild before the Arrival of Lt Lewis & his Party they were therefore unable to ascertain their Number or the way they stood. The Express says, the Wind was at Northwest, where he saw the last under sail—I have Orderd the same Express on with this who brout the Enclosed that your Excy may put such Questions to him as you think proper. I shall be carefull to convey every intelligence that is worth notice as Expeditiously as possible. We have had some days past a Rumor that a large Party of the Enemy were landed at or near Shrewesbury, but I beleive it is only a Rumor. Leiut. Lewis having had orders to Patroll as far as that Place, & mentioning nothing of it. I shall punctually obey yr Excy’s Orders & am with the greatest respect Yr Excy’s Most obedt Sert

Theok Bland

